Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The listing of references (in particular, the reference to a butterfly style knife sold under the tradename BALI-SONG and videos thereof available on online video channels such as YouTube at paragraphs 3 and 4) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because the lead line for ref character “174” in Figs. 4 and 7 indicates an incorrect part for the reference character (compare to Fig. 3, which shows the correct location of the indentation referred to by reference character “174”). The examiner suggests amending the lead line for “174” in Figs. 4 and 7 to better indicate the indentation.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “196” has been used to designate both an indentation in Fig. 4 (among others) and a jimping in Fig. 9. The written description will require modification to avoid describing two parts with the same reference character “196”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Specification
The disclosure is objected to because of the following informality: Paragraph 37 recites, “handle half 120”. This recitation should read – handle half 112 –. Appropriate correction is required.
Claim Objections
The claims are objected to because of the following informalities:
Claim 1 at line 1 recites, “a latchless locking mechanism, comprising:”. This recitation should read – a latchless locking mechanism, the knife comprising: --.
Claim 1 at line 2 includes a comma that should be deleted.
Claim 1 at line 4 recites, “therebetween”. This recitation should read – between the first left handle portion and the first right handle portion –.
Claim 1 at line 5 recites, “each include”. This recitation should read – each includes –.
Claim 1 at line 8 includes a comma that should be deleted.
Claim 1 at line 10 introduces, “a blade groove”. This recitation should refer to – a second blade groove – to better clarify that a new groove is being introduced (likewise, the examiner suggests amending line 4 to introduce – a first
Claim 1 at line 10 recites, “therebetween”. This recitation should read – between the second left handle portion and the second right handle portion –.
Claim 1 at line 10 recites, “each include”. This recitation should read – each includes –.
Claim 1 at line 11 recites, “a liner and a pivot slot”. The liner and pivot slot should be provided with new names since a linear and pivot slot are already introduced at line 5. Moreover, throughout the remainder of the claims, each reference to “each liner” or “each pivot slot” will need to be amended accordingly. The examiner suggests, e.g., introducing each of a first linear, a second liner, a third liner, and a fourth liner, and then later referred to “the first, second, third, and fourth liners” or similar.
Claim 1 at line 15 recites, “a blade having a tang that is pivotally …”. This recitation should read – a blade having a tang, the tang being pivotally …”.
Claim 8 recites, “the first and second left handle portion”. The word “portion” here should be replaced with – portions --. 
Claim 8 recites, “the first and second right handle portion”. The word “portion” here should be replaced with – portions --. 
Claim 8 recites, “each comprise”. This recitation should read – each comprises –.
In view of the present specification, it is clear that claim 8 does not intend to introduce a single “exterior sidewall” that is coupled to each liner. The Applicant should amend claim 8 to better clarify that there are a plurality of exterior sidewalls, with each one of the exterior sidewalls coupled to a respective one of the liners.
Claim 9 recites, “the handle halves”. This recitation should read – the first handle half and the second handle half –.
Claim 10 recites, “further comprising washers disposed between each liner and the tang”. This recitation should better clarify that there need only be a single washer between each linear and the tang.
Claim 15 at line 2 includes a comma that should be deleted.
Claim 15 at line 4 recites, “there between”. This recitation should read – between the left handle portion and the right handle portion –.
Claim 15 at line 5 recites, “each include”. This recitation should read – each includes –.
Claim 15 at line 8 recites, “a blade having a tang that is pivotally …”. This recitation should read – a blade having a tang, the tang being pivotally …”.
Claim 15 at line 10 recites, “the lock pin”. This recitation should read – the first lock pin –.
Claim 18 recites, “the lock pin”. This recitation should read – the first lock pin –.
Claim 19 recites, “further comprising washers disposed between each liner and the tang”. This recitation should better clarify that there need only be a single washer between each linear and the tang.
Claim 21 recites, “the pivot slots comprises”. This recitation should read – the pivot slots comprise –.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

This application includes one or more claim limitations identified below that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a biasing member that biases the first and second pivot pins” in claim 3 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “that biases the first and second pivot pins”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “biasing” preceding the generic placeholder describes the function, not the structure, of the member); and
“a biasing member that biases the pivot pin” in claim 16 (first, “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “that biases the pivot pin”; third, the generic placeholder is not modified by 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at the preamble recites, “A knife having a latchless locking mechanism, comprising:”. This recitation is indefinite because it is unclear how or whether ‘latchless locking mechanism’ modifies the structure of the knife. For example, consider a knife that has each feature recited in claim 1 and also 
Claim 1 recites the limitation "the rotation" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Further, it is unclear what rotation is referred to. For example, the first handle half can rotate relative to either of the blade and the second handle half. Which of these ‘rotations’ is referred to by “the rotation”? Also, it is unclear whether the Applicant intends to implicitly limit there to being a single rotation, such that the claim would not encompass a knife having a first handle half that is rotatable about two different axes.
	Claim 2 recites, “the first tang slot comprises a first hook portion extending at least partially over the first tang slot”. This recitation is indefinite. It is unclear how the first hook portion can be comprised by the first tang slot while also extending over the first tang slot. Does this not require that the first hook portion extends over itself? The examiner suggests avoiding reciting that the first tang slot “comprises” the first hook portion. For example, the examiner suggests reciting a first hook portion that partially defined and extends over the first tang slot.
 	Claim 2 recites, “the second tang slot comprises a second hook portion extending at least partially over the second tang slot”. This recitation is indefinite because it is unclear how the second hook portion can extend over the second tang slot when the second tang slot includes the second hook portion. See the paragraph above for additional explanation.
	Claim 2 recites the limitation "the open position” at the final line.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what position is referred to by “the open position”. For example, it is unclear whether the Applicant intends to introduce a new ‘open position’. 
Claim 3 recites, “a first locked position”. This recitation is indefinite because claim 1 already introduces “a first locked position” of the blade. It is unclear whether this is the same ‘first locked position’ being described in claim 3, or whether double inclusion is intended. If double inclusion is intended, the examiner suggests not using the same name “first locked position” in claim 3 as already used in claim 1. If double inclusion is not intended, then claim 3 should refer to – the first locked position of the blade – or similar. 
Claim 4 recites, “the biasing member”. There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite. For example, it is unclear whether claim 4 intends to depend from claim 3, which does introduce a biasing member. Or, does claim 4 intend to introduce a new biasing member? Also, even if claim 4 is considered as depending from claim 3, claim 4 is further indefinite because there is more than one biasing member introduced in claim 3 (after all, claim 3 recites, “each pivot slot comprises a biasing member”, so there are plural biasing members due to there being plural pivot slots). Which biasing member is referred to in claim 4?
Claim 6 recites, “the jimping”. This recitation is indefinite for multiple reasons. First, there is insufficient antecedent basis for “the jimping”. It is unclear what relationship is intended, if any, between “the jimping” in claim 6 as “a jimping section” in claim 5. Second, even if “the jimping” is considered as the same as the “jimping section” introduced in claim 5, claim 5 introduces multiple jimping sections. What section is referred to by “the jimping” in claim 6?
Claim 8 recites, “each of the first and second left handle portion and the first and second right handle portion each comprise”. The run-on nature of this recitation renders the recitation indefinite. For example, it is unclear whether “each of” modifies only “the first and second left handle portion” or whether “each of” modifies all of “the first and second left handle portion and the first and second right 
Claim 9 recites, “the closed position”. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether claim 9 is intending to introduce a new position or refer to a previously introduced position, such as the first locked position of claim 1.
Claim 11 recites, “the biasing members”. There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite. For example, it is unclear whether claim 11 intends to depend from claim 3, which does introduce a biasing member. 
Claim 11 refers to “nose portions of each liner”. This recitation is indefinite because it is unclear whether each liner has a nose portion, or whether there are plural nose portions for each liner. The specification suggests the former interpretation, whereas the plain language of the claim suggests the latter interpretation.
Claim 11 at line 2 recites “, configured to allow”. This recitation is indefinite because it is unclear what structure is “configured to allow”. Is each pivot slot “configured to allow”, or is each channel “configured to allow”, or is the separation what is “configured to allow”?
Claim 12 recites, “the second unlocked position”. There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite. For example, does claim 12 intend to depend from claim 3, which introduces a second unlocked position? Or, does claim 12 intend to introduce a new position?
Claim 15 at the preamble recites, “A latchless locking system, comprising:”. This recitation is indefinite because it is unclear how or whether ‘latchless’ modifies the structure of the locking system. For example, consider a locking system that has each feature recited in claim 15 and also includes a latch that locks two handle halves together. Is such a locking system encompassed by claim 15? On the one hand, the locking system includes each feature recited in the claim. On the other hand, the locking 
Claim 15 at line 2 recites, “a handle half”. The claim does not recite any other handle half. As a result, it is unclear what constitutes “a handle half”. For example, does this limitation implicitly require some other handle half? Or, can an entire handle be considered as “a handle half” so long as the entire handle includes the recited features of the handle half? If no other handle half is required, what constitutes “half” a handle? If there is only a single handle structure – which is all that claim 15 requires – how can that structure be “half”?
Claim 15 at lines 6-7 recites, “the first left handle portion and the first right handle portion”. There is an insufficient antecedent basis for each of these handle portions. The claim previously introduces “a left handle portion” and “a right handle portion”. It is unclear whether these previously introduced handle portions should be considered as “first” portions, or whether lines 6-7 are introducing new handle portions.
Claim 16 recites, “that biases the pivot pin between the first locked position”. This recitation is indefinite because the ‘first locked position’ is a position of the blade as introduced in claim 15. Does claim 16 intend to introduce another ‘first locked position’? Or, is the position of the pivot pin intended to be the same as the position of the blade?
Claim 17 recites, “the biasing member”. There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite. For example, it is unclear whether claim 17 intends to depend from claim 16, which does introduce a biasing member. Or, does claim 17 intend to introduce a new biasing member? Also, even if claim 17 is considered as depending from claim 16, claim 17 is further indefinite because there is more than one biasing member introduced in claim 16 (after all, claim 16 recites, “the pivot slots each comprise a biasing member”, so there are plural biasing members due to there being plural pivot slots). Which biasing member is referred to in claim 17?

Claim 20 recites, “the nose portions of the liner”. First, there are multiple liners introduced in claim 15, so it is unclear what liner is referred to in claim 20. This renders claim 20 indefinite. Second, as disclosed, each linear has a single nose portion. Thus, it is unclear what is intended by “nose portions of the liner”. Does this recitation include a typographical error? Does the Applicant intend there to be a single nose portion, or plural liners? Or, does the Applicant intend the claim to encompass a different embodiment than is illustrated in the present drawings?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 8,601,699 B2 to Vellekamp.
Regarding claim 15, Vellekamp discloses a latchless locking system, comprising: 
a handle half 13 (as best understood, any structure that includes the following features can be considered as a ‘handle half’), comprising: 
a left handle portion 14/18 and a right handle portion 16/20 held apart to form a blade groove there between (see Figs. 3 and 6), wherein the left handle portion 14/18 and the right handle portion 16/20 each include a liner 14 and 16, respectively, comprising a pivot slot (the slot above element ‘44’ in Fig. 4 is a ‘pivot slot’ because the slot enables element ‘44’ to pivot so the 
a first lock pin 52 disposed between the first left handle portion 14/18 and the first right handle portion 16/20 (see Fig. 3); 
a blade 12 having a tang that is pivotally and slidably coupled to the handle half 13 with a pivot pin 38 (compare Figs. 6 and 4 to see sliding of the tang; compare Figs. 1 and 6 to see pivoting of the tang) wherein the tang comprises a tang slot 54 and a hook portion extending over the tang slot 54 (see Fig. 5; the ‘hook portion’ is the portion of the tang defining the upper side of the tang slot 54), wherein the hook portion is configured to capture the lock pin 52 when the blade 12 is in a first locked position (see Fig. 6) and thereby prevent rotation of the blade 12 from the first locked position (e.g., in Fig. 6, the blade 12 cannot rotate without first being translated to disengage the pin 52 from the slot 54).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 8,601,699 B2 to Vellekamp in view of US Pat. No. 2,924,879 to Kraus, Jr.
Regarding claim 18, Vellekamp discloses that the liner 16 comprises a through bore for positioning the lock pin 52 (see Fig. 7, where the through bore is spaced slightly to the right of the right end of the slot 42; this bore is ‘for positioning the lock pin’ as can be understood by comparing the positions of the lock pin 52 in Fig. 4 and the through bore in Fig. 7 – e.g., during shipment of the liners 
Vellekamp fails to disclose that the liner 14 comprises a through bore for positioning the lock pin as required by claim 18. Note further that Vellekamp is silent regarding how the lock pin is attached to the liner 14.
Kraus, however, teaches a lock pin 21 that passes through two through bores (see Fig. 5). This construction is advantageous for multiple reasons. First, this construction simplifies manufacturing the handle because the lock pin can be separately manufactured from a handle and then attached thereto, which allows the handle to be formed from a sheet-type material. Second, this construction enhances the strength of the lock pin because it is attached to the handle at both sides of the groove, leading to a more durable construction than if the lock pin were attached only at one side of the groove. 
Therefore, it would have been obvious to one of ordinary skill in the art to form the lock pin of Vellekamp by passing the pin through through-bores in the left and right handle portions, including the liners, in view of the teachings of Kraus. This modification is advantageous because it allows the liners to be formed by, e.g., stamping sheet material, with the lock pin projecting therebetween being separately formed. Further, this modification enhances the strength of the lock pin since the pin is joined at both its ends to the handle.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 8,601,699 B2 to Vellekamp in view of US Pat. No. 9,751,221 B1 to Aylsworth.
Vellekamp fails to disclose washers disposed between each liner and the tang as required by claim 19. 
Aylsworth, though, teaches a blade 10 having a tang (the tang being at a lower, right end of the blade 10 relative to Fig. 9), where washers 902 are disposed between each liner 70 and 72 and the tang (see Fig. 9 and col. 9, lines 49-53). Aylsworth teaches that the washers between the tang and liners are 
It would have been obvious to one of ordinary skill in the art to modify Vellekamp by providing washers between the liners and the tang in view of the teachings of Aylsworth. This modification is advantageous because the washers buffer the tang from the liners, facilitating free rotation of the blade about its pivot axis.
Additional Claims
Claims 1-14, 16, 17, 20, and 21 are not subject to any prior art rejection under 35 USC 102 or 103. However, no determination of allowability can be made for these claims given the issues raised above under 35 USC 112.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of the following references discloses a relevant knife:
DE 201 00 488 U1 to Olsen 
US Pub. No. 2019/0344457 A1 to Hunt et al. 
US Pub. No. 2016/0368155 A1 to Mandeville et al.
US Pat. No. 10,377,047 B2 to Janovicz et a.
US Pat. No. 7,676,930 B1 to Demko
US Pat. No. 6,848,183 B2 to Lemisch 
US Pat. No. 6,715,208 B2 to Lemisch 
US Pat. No. 6,195,898 B1 to Lemisch
US Pat. No. 4,722,140 to Miceli
US Pat. No. 4,672,743 to Grahm
US Pat. No. 4,669,140 
US Pat. No. 4,648,145 to Miceli
US Pat. No. 4,555,822 to Miceli
US Pat. No. 4,547,965 to Moore
US Pat. No. 4,364,174 to De Asis
US Pat. No. 4,330,937 to Cope
US Pat. No. 1,665,955 to Gatewood
US Pat. No. 881,294 to Billings
US Pat. No. 229,706 to Jansen
Each of the following references discloses a relevant butterfly-style handle:
US Pub. No. 2006/0096035 A1 to Ocklenburg
US Pat. No. 8,973,273 B2 to Brown et al.
US Pat. No. 8,393,069 B2 to Glesser et al.
US Pat. No. 8,182,166 B2 to Colman
US Pat. No. 6,550,142 B1 to Moser
US Pat. No. 6,282,997 B1 to Frazer
US Pat. No. D854,393 S to Saunders
US Pat. No. D728,856 S to Wang
Each of the following references discloses a knife that is pertinent to claim 15:
US Pat. No. 8,528,215 B2 to Elsener
US Pat. No. 7,581,321 B2 to Kain
US Pat. No. 4,961,239 to Boyd, Sr. et al.
US Pat. No. 2,924,879 to Kraus, Jr.
US Pat. No. 333,466 to Hunter
US Pat. No. 19,606 to Henn
US Pub. No. 2017/0266821 A1 to Cheng
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN H MACFARLANE/Examiner, Art Unit 3724